Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,  10, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gurman (USPN 2014/0079596).

With regard to claim 1,
Gurman discloses an ionizing device (900) adapted to ionize a fluid for removing/breaking down from the fluid contaminating particles, characterized in comprising: a tubular bulb (910) made from an electrically insulating or a dielectric material (fiberglass, paragraph 57), extending along a longitudinal reference axis and presenting two opposing longitudinal open terminal ends (upper and lower); a tubular cathode (920) inserted into the bulb (910), a tubular anode (930) fit onto the bulb (910), a pair of covers (950, 970), each of which is provided with a respective internal seat (see figure 9) in which a relative terminal end of said bulb is inserted so as to hermetically close (seal, paragraph 57) the respective terminal end, and a conducting electrode (960), which extends within said bulb and which is electrically connected to said cathode (via 980).
With regard to claim 10,
Gurman discloses a method of producing an ionizing device characterized in comprising the following steps: providing a tubular bulb (910) made from an electrically insulating or a dielectric material (fiberglass, paragraph 57), extending along a longitudinal reference axis and having two opposite longitudinal open terminal ends (upper and lower); engaging a tubular cathode (920) onto the internal surface of said bulb (910); fitting a tubular anode (930) onto the external surface of said bulb (2); positioning an electrical conductor (960) into said bulb (910) in such a manner to put it into contact with said tubular cathode (via 980), hermetically closing the open terminal ends (seal, paragraph 57) through two respective closing covers (950,970).
With regard to claim 13,
 Ionizing apparatus comprising at least one ionizing device (1) according to claim 1 and an electronic control system (101), which is electrically connected to the ionizing device (1) and which is configured to provide the ionizing device (1) with a pre-established high voltage power supply.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gurman (as above).
With regard to claims 3, 9, 12,
Gurman discloses the ionizing device according to claim 1 and method of forming thereof according to claim 10. While Gurman does not disclose the use of gaskets nor the incorporation of inert gas, gaskets and inert fill were well known to and widely used by those of ordinary skill in the art at the time of the invention and would have been obvious to the same to incorporate into the device and method of Gurman in order to provide the seal of Gurman and prevent electrode corrosion.

Allowable Subject Matter
Claims 2, 4-8, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
             The following is a statement of reasons for the indication of allowable subject matter:  The prior art does  not disclose nor render obvious, in combination with the other limitations of the claims, the conducting electrode mechanically coupled to both covers nor annular grooves therein suited for only the anode. Claims 2, 4, 8, 11 would therefore be allowable if written in independent form Claims 5-7 would be allowable due to their dependence upon claim 4.
                                                                                                                                                                                           
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 2010/0247389, 2012/0287551, 2018/0155219, 2019/0131109.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434. The examiner can normally be reached M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879